Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-20 are objected to because of the following informalities: 
Claim 1, the limitation “wherein, the determining the one or more drawing parameters associated with the form of the image is based on the moving speed of the pointer before coming into contact with the input surface” implies that a moving speed of the before coming into contact with the input surface has been determined prior to this limitation in the claim. However, prior to this limitation “a moving speed of the pointer” is determined, not “a moving speed of the pointer before coming into contact with the input surface”. Therefore, there is insufficient antecedent basis for this limitation in the claim. Same applies to Claims 9 & 10.
Claims 2, 11, 16 same rationale as discussed above, applies with respect to the limitation “and the moving speed of the pointer after coming into contact with the input surface” . There is no prior recitation of determination of moving speed of the pointer “after coming into contact with the input surface” as claimed.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,8-11,16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2015/0071505).
A display apparatus comprising: 
one or more processors programmed to:  detect a position of a pointer (fig.3; paras. para.0041,0043; para.0051, 0053- proximity touch may be sensed; para.0054-In the real touch down event 360, a user brings a pointer into contact with the real touch sensor and a real touch is sensed); 
generate an image corresponding to a position of the pointer while the pointer is in contact with an input surface (figs.3,6,8; para.0054-In the real touch moving event 370, the user continues to move the pointer while maintaining contact with the touch screen and the position of the sensed real touch moves; para.0055); 
display the imag (fig.3- stroke 350-para.0042, 0046, 0055); 
calculate a moving speed of the pointer (para.0074-0075- extracted features may be the speed of a trace at the point, the acceleration of the trace at the point); and 
determine one or more drawing parameters associated with a form of the image based on the moving speed of the pointer (para.0074-0075- extracted features may be the speed of a trace at the point, the acceleration of the trace at the point; para.0076- a degree of similarity {read as drawing parameter} between the input signature and the pre-stored reference signature, based on the extracted features of the points), 
wherein, the determining the one or more drawing parameters associated with the form of the image is based on the moving speed of the pointer before coming into contact with the input surface (para.0057, 0071, 0075- the degree of similarity is determined based on extracted features from a stroke data generated based on based on proximity touch event {read as before coming into contact with the input surface});
the form of the image corresponding to a position of the pointer detected when coming into contact with the input surface (para.0057-Prior to a real touch down event occurring, a proximity touch concluding event may occur. Likewise, after a real touch up event occurs, a proximity touch entering event 

As to Claim 2, Kim et al. discloses wherein the one or more processors are programmed to:  determine the one or more drawing parameters associated with the form of the image based on a difference between the moving speed of the pointer before coming into contact with the input surface and the moving speed of the pointer after coming into contact with the input surface (para.0075, 0079, 0082, 0108-0110; degree of similarity distinguishes between features points (which may speed, acceleration) that include proximity touch event (before contact) and real touch event (after contact)).

As to Claim 8, Kim et al. discloses wherein the input surface is a display surface (figs.1-2- para.0041, 0046).

As to Claim 9, Kim et al. discloses A display system comprising: 
a pointer (fig.3, para.0034, 0053);
one or more processors programmed to:  detect a position of the pointer (fig.3- para.0051, 0053- proximity touch may be sensed; para.0054-In the real touch down event 360, a user brings a pointer into contact with the real touch sensor and a real touch is sensed); 
generate an image corresponding to a position of the pointer while the pointer is in contact with an input surface (figs.3,6,8;  para.0054-In the real touch moving event 370, the user continues to move the pointer while maintaining contact with the touch screen and the position of the sensed real touch moves; para.0055); 
display the image on the input surface (figs.3,6,8; fig.3- stroke 350-para.0042, 0046, 0055); 
calculate moving speed of the pointer (para.0074-0075- extracted features may be the speed of a trace at the point, the acceleration of the trace at the point); and 
determine one or more drawing parameters associated with a form of the image based on the moving speed of the pointer (para.0074-0075- extracted features may be the speed of a trace at the point, the acceleration of the trace at the point; para.0076- a degree of similarity {read as drawing parameter} between the input signature and the pre-stored reference signature, based on the extracted features of the points), 
wherein, the determining the one or more drawing parameters associated with the form of the image is based on the moving speed of the pointer before coming into contact with the input surface (para.0057, 0071, 0075- the degree of similarity is determined based on extracted features from a stroke data generated based on based on proximity touch event {read as before coming into contact with the input surface}), 
the form of the image corresponding to a position of the pointer detected when coming into contact with the input surface (figs.3,6,8; para.0057-Prior to a real touch down event occurring, a proximity touch concluding event may occur. Likewise, after a real touch up event occurs, a proximity touch entering event may occur. Accordingly, proximity touch strokes 310 may occur before and after a real touch strokes 350. Therefore, a single signature operation may start with the proximity touch stroke 310; paras.0075, 0079-0080, 0082).

As to Claims 10-11 are method claims drawn to the apparatus of Claims 1-2 and are rejected for the same reasons as set forth above.
As to Claim 16, Kim et al. discloses wherein the one or more processors are programmed to: determine the form of the image based on a difference between the moving speed of the pointer before coming into contact with the input surface and the moving speed of the pointer after coming into contact with the input surface (para.0075, 0079, 0082, 0108-0110; degree of similarity distinguishes between .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 12-13, 17-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0071505) in view of Angelov et al. (US 2015/0371417).
As to Claim 3, Kim et al. discloses wherein the one or more processors are programmed to:  draw a line serving as the image along a track of the position of the pointer (figs.6, 8,10). Kim et al. does not expressly disclose determine at least one of line width, chroma, and transmittance of a line to be drawn.  
Angelov et al. discloses determine at least one of line width, chroma, and transmittance of a line to be drawn  (figs.54,56,70-para.0744, 0749, 0855- the line width increases when a pen moves slower, while line width decreases when a pen moves faster; and the transparency increases while velocity increases, and decreases as velocity decreases). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Kim et al. with the teachings of Angelov et al., the 

As to Claim 4, Kim et al. in view of Angelov et al., wherein the one or more processors are programmed to: calculate a weighted value for changing at least one of the line width, the chroma, and the transmittance of the line to be drawn to a value corresponding to a change in the moving speed of the pointer and determines at least one of the line width, the chroma, and the transmittance of the line based on the calculated weighted value (Angelov-figs.54,56,70-para.0744, 0749, 0855- alpha (transparency) and radius information are used to change line width and transparency of the line/stroke).

As to Claims 12-13 are method claims drawn to the apparatus of Claims 3-4 and are rejected for the same reasons as set forth above.

As to Claim 17, Kim et al. discloses wherein the one or more processors are programmed to: draw a line serving as the image along a track of the position of the pointer (fig.6, 8,10); but do not expressly disclose determine at least one of line width, chroma, and transmittance of a line to be drawn.  
Angelov et al. discloses determine at least one of line width, chroma, and transmittance of a line to be drawn  (figs.54,56,70-para.0744, 0749, 0855- the line width increases when a pen moves slower, while line width decreases when a pen moves faster; and the transparency increases while velocity increases, and decreases as velocity decreases). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Kim et al. with the teachings of Angelov et al., the motivation being to give the drawn stroke a realistic look and nuanced expressions that closely simulate the appearance of a real stroke in ink hand-drawn on paper (para.0855-Angelov).
.

Claims 5, 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0071505) in view of Angelov et al. (US 2015/0371417), further in view of Otake et al. (US 2014/0028557).
As to Claim 5, Kim et al. in view Angelov et al. disclose wherein the one or more processors are programmed to:  calculate a first weighted value as the weighted value when moving speed of the pointer when coming into contact with the input surface is equal to or larger than a threshold (Angelov-figs.51, 54,56,70-para.0744, 0749, 0855- the radius with respect to velocity (min velocity -0.0; max velocity 1.0)) and calculates a second weighted value as the weighted value when the moving speed of the pointer when coming into contact with the input surface is smaller than the threshold (Angelov-figs.51,56,70-para. 0759, 0855-alpha (transparency) with respect to velocity (min velocity -0.0; max velocity 1.0)), wherein the first weighted value decreases when the moving speed of the pointer changes in an increasing direction (Angelov-figs.51, 54,56,70-para.0744, 0749, 0855- the radius decreases as velocity increases (max velocity 1.0)), and the second weighted value increases when the moving speed of the pointer changes in the increasing direction (Angelov-figs.51,56,70-para. 0759, 0855-alpha (transparency) increases as velocity increases (min velocity -0.0; max velocity 1.0)).  
when moving speed of the pointer when coming into contact with the input surface is equal to or larger than a threshold; when the moving speed of the pointer when coming into contact with the input surface is smaller than the threshold.
	Otake et al. discloses detecting when moving speed of the pointer when coming into contact with the input surface is equal to or larger than a threshold (fig.13-s303-para.0152-0153- the pointer coordinates control unit 11 compares the instantaneous movement speed in the z direction obtained at step S302 with a predetermined speed threshold value V1; fig.16-ss439; fig.18-s52-53-s54-s55); when the moving speed of the pointer when coming into contact with the input surface is smaller than the threshold (fig.13-s303-para.0152-0153- fig.13-s303-para.0152- the pointer coordinates control unit 11 compares the instantaneous movement speed in the z direction obtained at step S302 with a predetermined speed threshold value V1; fig.16-s439; fig.18-s52-53-s54-s55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Kim et al. in view Angelov et al., with the teachings of Otake et al., the motivation being to allow a user to visually recognize information displayed on the screen easily while using a touch panel (para.0007, 0160-0161-Otake).

As to Claim 14 is a method claims drawn to the apparatus of Claim 5 is rejected for the same reasons as set forth above.

As to Claim 19, Kim et al. in view Angelov et al. disclose wherein the one or more processors are programmed to: calculate a first weighted value as the weighted value when moving speed of the pointer when coming into contact with the input surface is equal to or larger than a threshold (Angelov-figs.51, 54,56,70-para.0744, 0749, 0855- the radius with respect to velocity (min velocity -0.0; max velocity 1.0))  and calculates a second weighted value as the weighted value when the moving speed of the pointer when coming into contact with the input surface is smaller than the threshold (Angelov-figs.51,56,70-para. 0759, 0855-alpha (transparency) with respect to velocity (min velocity -0.0; max velocity 1.0), wherein the first weighted value decreases when the moving speed of the pointer changes in an increasing direction (Angelov-figs.51, 54,56,70-para.0744, 0749, 0855- the radius decreases as velocity increases (max velocity 1.0)), and the second weighted value increases when the moving speed of the pointer changes in the increasing direction (Angelov-figs.51,56,70-para. 0759, 0855-alpha (transparency) increases as velocity increases (min velocity -0.0; max velocity 1.0)).  
Kim et al. in view of Angelov et al., do not expressly disclose when moving speed of the pointer when coming into contact with the input surface is equal to or larger than a threshold; when the moving speed of the pointer when coming into contact with the input surface is smaller than the threshold.
	Otake et al. discloses detecting when moving speed of the pointer when coming into contact with the input surface is equal to or larger than a threshold (fig.13-s303-para.0152-0153- the pointer coordinates control unit 11 compares the instantaneous movement speed in the z direction obtained at step S302 with a predetermined speed threshold value V1; fig.16-ss439; fig.18-s52-53-s54-s55); when the moving speed of the pointer when coming into contact with the input surface is smaller than the threshold (fig.13-s303-para.0152-0153- fig.13-s303-para.0152- the pointer coordinates control unit 11 compares the instantaneous movement speed in the z direction obtained at step S302 with a predetermined speed threshold value V1; fig.16-s439; fig.18-s52-53-s54-s55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Kim et al. in view Angelov et al., with the teachings of Otake et al., the motivation being to allow a user to visually recognize information displayed on the screen easily while using a touch panel (para.0007, 0160-0161-Otake).


Claims 6-7, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0071505) in view of Lam et al. (US2014/0313165).
As to Claim 6, Kim et al. does not expressly disclose, but Lam et al. discloses: wherein the one or more processors are programmed to: image a range including the input surface, wherein detection of the position of the pointer is based on a captured image obtained by imaging light of the pointer that emits light (fig.12- para.0104-0105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Kim et al. with the teachings of Lam et al., the motivation being to avoid misidentification of the active pen tool as a finger or other passive pointer before contact with the display surface and maximize the intensity of the pointer in captured image frames and eliminate ambient light interference as much as possible (para.0115- Lam).

As to Claim 7, Kim et al. in view of Lam et al. disclsoe wherein the one or more processors are programmed to:  perform imaging in synchronization with a light emission cycle of the pointer that cyclically emits light (fig.12-13; para.0017,0094, 0105-0106, 0108-0111, 0113, 0120). 

As to Claim 15 is a method claims drawn to the apparatus of Claim 6 is rejected for the same reasons as set forth above.

As to Claim 20, Kim et al. does not expressly disclose, but Lam et al. discloses: wherein the one or more processors are programmed to: image a range including the input surface, wherein detection of the position of the pointer is based on a captured image obtained by imaging light of the pointer that emits light (fig.12- para.0104-0105).
.

Response to Arguments
In light of applicant’s amendment claims are no longer interpreted under 112 (f).
Applicant's arguments filed 1,9 have been fully considered but they are not persuasive.
Re Claim 1 applicant argues “The combination of Kim and Kiyose fails to disclose or suggest "one or more processors programmed to . .. determine one or more drawing parameters associated with a form of the image based on the moving speed of the pointer." In particular, Kim does not provide any specific teaching concerning determining drawing parameters (e.g., line width, chroma, transmittance) associated with the form of an image based on the moving speed of the pointer prior to contacting the input surface. Rather, Kim merely discloses that a signature verification apparatus 100 can determine the speed of a pointer in contact with the Page 9 of 11 Serial Number: 16/703,930ATTORNEY DOCKET NUMBER: Amendment Dated: December 29, 2020Response to Office Action Dated September 29, 2020real touch sensor.” 
However the examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e line width, chroma, transmittance) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claim limitaition reads in part “wherein, the determining the one or more drawing parameters associated with the form of the image is based on the moving speed of the pointer before coming into contact with the input surface” 
read as drawing parameter} is determined between the input signature and the pre-stored reference signature, based on the extracted features of the points, where the extracted features may be the speed of a trace at the point, the acceleration of the trace at the point. Kim et al. further discloses where the extracted features are extracted from a stroke data generated based on proximity touch event {read as before coming into contact with the input surface} (paras.0071, 0074-0076). 
Therefore, given the broadest reasonable interpretation of the claim, Kim et al. discloses the limitation as claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DISMERY MERCEDES/Primary Examiner, Art Unit 2627